Perry C.P. No. 22043. Pursuant to its Order on Motion for Reconsideration, entered November 16, 2001, this court appointed Howard S. Bellman as a Master Commissioner for purposes of presiding over a settlement conference and conducting settlement negotiations among the parties. This court entered into an Agreement for Services with the Master Commissioner, pursuant to which the Master Commissioner was entitled to payment for professional services at the rate of $200.00 per hour, reimbursement for reasonable and necessary travel expenses as provided in the Supreme Court of Ohio Travel Regulations, and reimbursement for other reasonable and necessary expenses related to negotiation sessions and conference. The court’s November 16, 2001 Order on Motion for Reconsideration provided that the Master Commissioner’s fees and expenses, as authorized by the court, would be charged as costs and divided equally by the parties.
By letter filed April 16, 2002, Master Commissioner Bellman submitted a “Fee and Expense Statement for March, 2002,” in which he documented the provision of professional services totaling $16,500.00, and claimed expenses totaling $2,740.06. Having reviewed the requested fees for professional services,
IT IS ORDERED by the court that the parties pay the Master Commissioner’s fees for professional services as follows:
Appellees, Dale R. DeRolph et al. $8,250.00
Appellants, State of Ohio et al. $8,250.00
IT IS FURTHER ORDERED by the court that, on or before May 3, 2002, each party shall make payment to the Master Commissioner and file a notice with the Clerk of this court certifying that payment has been made.
The court will order payment on the claimed expenses by separate order.